ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-344, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that DARREN P. LEOTTI of FLEMINGTON, who was admitted to the bar of this State in 1991, and who has been temporarily suspended from the practice of law since April 16, 2013, should be disbarred for violating RPC 1.15(a) (failure to safeguard property of clients or third persons by knowingly misappropriating law firm funds), and the principles of In re Siegel, 133 N.J. 162, 627 A.2d 156 (1993);
And DARREN P. LEOTTI having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*7It is ORDERED that DARREN P. LEOTTI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DARREN P. LEOTTI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that DARREN P. LEOTTI comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.